Citation Nr: 0335508	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had verified active duty service from January 
1964 until January 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied special monthly pension benefits.  The 
veteran expressed dissatisfaction with this decision in a 
notice of disagreement received in September 2002, and has 
perfected a timely appeal to the Board.  

The Board notes that in a statement dated in January 1994, 
the veteran referred to an appeal pending with respect to his 
service-connected left ankle disorder.  This matter is 
referred to the RO for clarification.


REMAND

The veteran asserts that he is virtually confined to his home 
and requires the assistance of another person because he has 
multiple debilitating disabilities, including heart failure, 
bronchitis and arthritis, which result in an inability to 
perform simple household duties and take care of his daily 
needs.

A review of the record reflects that the appellant was most 
recently examined for compensation and pension purposes in 
August 2002.  The Board is of the opinion that a current 
examination would be helpful to determine his disability 
status at this time. 

Additionally, the veteran indicates in correspondence in the 
record that he receives treatment at the Martinsburg, West 
Virginia VA Medical Center.  Such records should be requested 
and associated with the claims folder.

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002) is for application in 
this case.  It is observed that the appellant was apprised of 
his rights in this regard a letter dated in July 2002, and in 
the statement of the case dated in September 2002.  However, 
in a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1) 
(2003).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9)(2003), and found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that a full year is 
allowed to respond to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file, 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent.-

2.  The veteran's clinical records 
dating back to February 2002 should be 
retrieved from the Martinsburg, West 
Virginia VA Medical Center and 
associated with the claims folder.

3.  The appellant should be contacted 
and asked to identify and provide 
addresses and dates of treatment for 
any other VA and non-VA health care 
providers.  Clinical records should be 
obtained from each health care provider 
the appellant identifies dating back to 
February 2002.

4.  The veteran should be scheduled for a 
comprehensive VA examination for aid and 
attendance / housebound purposes.  All 
indicated tests should be performed, and 
all clinical findings should be reported 
in detail.  The claims folder and a copy 
of this remand must be available to the 
examiner for review.  After reviewing the 
record and examining the veteran, the 
examiner should render opinions as to 
whether or not the veteran a) can dress 
or undress himself, keep himself 
ordinarily clean and presentable, b) has 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliance which he is unable to do, c) is 
unable to feed himself through loss of 
coordination of upper extremities or 
because of extreme weakness, d) is unable 
to attend to the wants of nature, e) has 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his or daily 
environment; or f) is substantially 
confined to his dwelling.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to special monthly pension 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington DC.  VA will notify the appellant if 
further action is required on the appellant's part.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




